Case: 20-60027       Document: 00515775543            Page: 1      Date Filed: 03/11/2021




              United States Court of Appeals
                   for the Fifth Circuit                                       United States Court of Appeals
                                                                                        Fifth Circuit

                                                                                      FILED
                                                                                March 11, 2021
                                     No. 20-60027
                                                                                 Lyle W. Cayce
                                   Summary Calendar
                                                                                      Clerk


   Jagera Singh,

                                                                              Petitioner,

                                           versus

   Merrick Garland, U.S. Attorney General,

                                                                            Respondent.


                           Petition for Review of an Order of
                           the Board of Immigration Appeals
                                   No. A 215 912 692


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Jagera Singh is a native and citizen of India. He seeks review of an
   order of the Board of Immigration Appeals (“BIA”) dismissing his appeal
   from a decision of the Immigration Judge (“IJ”) denying asylum,




          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 20-60027      Document: 00515775543          Page: 2   Date Filed: 03/11/2021




                                    No. 20-60027


   withholding of removal, and protection under the Convention Against Tor-
   ture (“CAT”).
          An applicant for asylum must show that he is unable or unwilling to
   return to his country “because of persecution or a well-founded fear of per-
   secution on account of race, religion, nationality, membership in a particular
   social group, or political opinion.” 8 U.S.C. § 1101(a)(42)(A); see also
   8 U.S.C. § 1158(b)(1). “[P]ersecution is an extreme concept that does not
   include every sort of treatment our society regards as offensive.” Arif
   v. Mukasey, 509 F.3d 677, 680 (5th Cir. 2007) (internal quotation marks and
   citation omitted).
          Prior harm does not amount to past persecution where an applicant
   does not present evidence that he suffered any permanent emotional or phys-
   ical injury or long-term deprivation of liberty. Majd v. Gonzales, 446 F.3d
   590, 596−97 (5th Cir. 2006) (internal quotation marks and citation omitted).
   Prior threats that are “non-specific” and “lacking in immediacy” also fail to
   rise to the level of persecution. See Munoz-Granados v. Barr, 958 F.3d 402,
   407 (5th Cir. 2020) (quoting Qorane v. Barr, 919 F.3d 904, 910 (5th Cir.
   2019), cert. denied, 140 S. Ct. 907 (2020)). Accordingly, substantial evidence
   supports the BIA’s conclusion that the beatings and threats Singh experi-
   enced did not rise to the level of persecution. See Sharma v. Holder, 729 F.3d
   407, 411 (5th Cir. 2013).
          An alien does not have a well-founded fear of future persecution if he
   could avoid persecution by relocating to another part of his country “if under
   all the circumstances it would be reasonable to expect the applicant to do so.”
   8 C.F.R. § 1208.13(b)(2)(ii). Where an applicant for asylum “does not show
   past persecution” and “does not demonstrate that a national government is
   the persecutor, he bears the burden of showing that the persecution is not
   geographically limited in such a way that relocation within his country of




                                         2
Case: 20-60027        Document: 00515775543         Page: 3       Date Filed: 03/11/2021




                                     No. 20-60027


   origin would be unreasonable.” Lopez–Gomez v. Ashcroft, 263 F.3d 442, 445
   (5th Cir. 2001). Singh did not meet that burden. Substantial evidence sup-
   ports the BIA’s conclusion that Singh’s fear of future persecution is not well-
   founded. See Sharma, 729 F.3d at 411.
          An applicant bears a heavier burden of proof when seeking withhold-
   ing of removal than he bears when seeking asylum. See Orellana-Monson v.
   Holder, 685 F.3d 511, 518 (5th Cir. 2012). Because Singh did not satisfy his
   burden to establish eligibility for asylum, he is not eligible for withholding of
   removal. See id.
          “To secure relief under the CAT, an alien does not need to show per-
   secution based on one of the five protected characteristics for claims of asy-
   lum and withholding of removal.” Mwembie v. Gonzales, 443 F.3d 405, 415
   (5th Cir. 2006). Instead, a claim for protection under the CAT requires the
   alien to show “that it is more likely than not that he or she would be tortured
   if removed to the proposed country of removal.” 8 C.F.R. § 208.16(c)(2),
   see also Efe v. Ashcroft, 293 F.3d 899, 907 (5th Cir. 2002).
          Singh failed to establish past persecution or torture, and his claim that
   he will be subjected to future torture is speculative. See Dayo v. Holder,
   687 F.3d 653, 659 (5th Cir. 2012) (stating that “because the same lack of evi-
   dence means that Dayo cannot show he will be tortured, he is not entitled to
   relief under the CAT”). The record does not compel the conclusion that
   Singh will more likely than not be subjected to torture if removed to India.
   Revencu v. Sessions, 895 F.3d 396, 401 (5th Cir. 2018).
          The petition for review is DENIED.




                                          3